DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              DIANA JELIC,
                                Appellant,

                                    v.

   U.S. BANK NATIONAL ASSOCIATION, NOT IN ITS INDIVIDUAL
   CAPACITY BUT SOLELY AS TRUSTEE FOR THE RMAC TRUST,
                     SERIES 2016-CTT,
                         Appellee.

                              No. 4D21-892

                          [January 20, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Howard K. Coates, Jr., Judge; L.T. Case No. 50-2016-CA-
012188-XXXX-MB.

  Michael Vater and Kendrick Almaguer of The Ticktin Law Group,
Deerfield Beach, for appellant.

   Nancy M. Wallace of Akerman LLP, Tallahassee, William P. Heller of
Akerman LLP, Fort Lauderdale, Eric M. Levine of Akerman LLP, West
Palm Beach, and Peter M. Arnold of Gary Dytrych & Ryan, P.A., North
Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

MAY, GERBER and LEVINE, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.